 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 106 
584 
Akal Security, Inc. 
and United Government Security 
Officers of America, Local 118.  
Cases 19ŒCAŒ30891, 19ŒCAŒ30892, and 19ŒCAŒ30950 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On April 30, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 122.
1  Thereafter, the 
Charging Party filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit. 
 On June 17, 2010, the United States Supreme Court 
issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 

Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the Board issued an order setting 

aside the above-referenced d
ecision and order, and re-
tained this case on its docket for further action as appro-
priate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order only to the 

extent stated in the decision
 reported at 354 NLRB 122, 
which has been set aside and which is incorporated 
herein by reference.
3  For the reasons stated in that deci-
sion, we reverse the judge and dismiss the allegation that 
the Respondent violated Section 8(a)(1) by discharging 
employees Lee Ryan and Stephen Winther for convening 

a meeting with other employees on working time to con-
front fellow employee Bill Lopez about his perform-
ance.4                                                           
 3 For the reasons stated in the Bo
ard™s prior decision, we disregard 
the Respondent™s exceptions to the judge™s findings that Lead Court 
Security Officer Denny Scieszinski is
 a supervisor and agent under Sec. 
2(11) and (13) of the Act.  See 354 NLRB 122, 122 fn. 1.  In doing so, 

however, we no longer rely on 
GFC Crane Consultants, Inc.
, 352 
NLRB 1236, 1236 fn. 3 (2008), a case decided when the Board had 
only two sitting members. 
4 In addition, we observe that the General Counsel did not contend 
that the period during which the meeting occurred was a protected work 
stoppage.  In fact, in his answeri
ng brief to the Respondent™s excep-
tions, the General Counsel expressly argued that it was not a work 
stoppage. 
